Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New claims 15-20 are added. Claims 1-20 are pending in this application. Claims 1-20 are examined on the merits in this office action.


Priority
2.	Applicant claims foreign priority to KOREA 10-2017-0122504, with a filing date of 9/22/2017. The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is to PCT/KR2018/011241, 9/21/2018, until the foreign priority date is perfected. 


Objections
3.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.



In the instant case, the abstract recites, “…iv) the 9th amino acid is substituted with glycine (G) or lycine (K), and v) the 12th amino acid is substituted with serine (s) or lycine (K).” at lines 3-5 of the abstract. First, SEQ ID NO: 1 already has a G at position 9 and an S at position 12. Additionally, the term “lycine” is misspelled. This should be corrected to “lysine”. Applicant should correct these informalities. See MPEP 608.01(b).
4.	The specification is objected to for the following: Throughout the specification, the term “lycine” is misspelled (see for example, paragraphs [0014]-[0015] and [0035]-[0036]). Additionally, the specification discloses “…iv) the 9th amino acid is substituted with glycine (G) or lycine (K), and v) the 12th amino acid is substituted with serine (s) or lycine (K).” (see paragraphs [0014]-[0015] and [0035]-[0036]). SEQ ID NO: 1 already has a G at position 9 and an S at position 12. Applicant is required to correct these errors to recite the correct spelling of “lysine” and recites what is disclosed in for example, paragraphs [0040]-[0041] of instant specification.  
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
5.	Claims 1 and 14 are objected to for the following minor informalities: Claims 1 and 14 appear to have misspelling “lycine” at claim 1 (iv) and (v) and claim 14 (iv) and (v). These should be corrected to “lysine”.
Rejections
35 U.S.C. 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 3-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1 recites “An antimicrobial peptide having the amino acid sequence of SEQ ID NO: 1, with the proviso that:…(iv) the 9th amino acid is substituted with glycine (G) or lycine (K); and (v) the 12th amino acid is substituted with serine (S) or lycine (K).” Instant SEQ ID NO: 1 has the sequence GILGKLWEGVKSIF. Instant SEQ ID NO: 1 already has a “G” at position 9 and an “S” at position 12. When a glycine is substituted with glycine and a serine is substituted with a serine, there is no substitution. Therefore, it is unclear what the claim is claiming. Because claims 3-13 depend from indefinite claim 1, they must also be rejected under 35 U.S.C. 112, second paragraph.  
9.	Claim 14 recites, “A method for treating a microorganism or inflammation caused by the microorganism, the method comprising administering or applying to a subject in need thereof a composition comprising an antimicrobial peptide having the amino acid sequence of SEQ ID NO: 1, with the proviso that…(iv) the 9th amino acid is substituted with glycine (G) or lycine (K); and (v) the 12th amino acid is substituted with serine (S) or GVKSIF. Instant SEQ ID NO: 1 already has a “G” at position 9 and an “S” at position 12. When a glycine is substituted with glycine and a serine is substituted with a serine, there is no substitution. Therefore, it is unclear what the claim is claiming. Because claims 16-20 depend from indefinite claim 1, they must also be rejected under 35 U.S.C. 112, second paragraph.


35 U.S.C. 112(d)

10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 1 and 8-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
th amino acid is substituted with glycine (G) or lycine (K); and (v) the 12th amino acid is substituted with serine (S) or lycine (K).” Instant SEQ ID NO: 1 has the sequence GILGKLWEGVKSIF. Instant SEQ ID NO: 1 already has a “G” at position 9 and an “S” at position 12. When a glycine is substituted with glycine and a serine is substituted with a serine, there is no substitution. Therefore, when a glycine is substituted with glycine and a serine is substituted with a serine, this does not further limit the SEQ ID NO: 1 recited in instant claim 1. 
13.	Independent claims 8-13 are drawn to different compositions comprising the antimicrobial peptide of claim 1. When a glycine is substituted with glycine and a serine is substituted with a serine, there is no substitution. Therefore, when a glycine is substituted with glycine and a serine is substituted with a serine, this does not further limit the SEQ ID NO: 1 recited in instant claim 1.
14.	Independent claim 14 recites, “A method for treating a microorganism or inflammation caused by the microorganism, the method comprising administering or applying to a subject in need thereof a composition comprising an antimicrobial peptide having the amino acid sequence of SEQ ID NO: 1, with the proviso that…(iv) the 9th amino acid is substituted with glycine (G) or lycine (K); and (v) the 12th amino acid is substituted with serine (S) or lycine (K).” Instant SEQ ID NO: 1 has the sequence GILGKLWEGVKSIF. Instant SEQ ID NO: 1 already has a “G” at position 9 and an “S” at position 12. When a glycine is substituted with glycine and a serine is substituted with a serine, there is no substitution. Therefore, when a glycine is substituted with glycine and 

CLOSEST ART
The closest art is instant SEQ ID NO: 1 is Li et al (Applied Microbial and Cell Physiology, 2016, 100: 5069-5077, filed with IDS). Li et al teach the same peptide as instant SEQ ID NO: 1 (see Table 1, HP1404 sequence). Li does not teach that the 1st and the 1th amino acids are deleted, the 4th and the 8th amino acids are substituted with K, the 7th amino acid is substituted with L, and the 9th and the 12th amino acids are substituted with K.

The closest art to instant SEQ ID NO: 5 is Keeler et al (US Patent No. 7550430). Keeler et al teach a 16mer peptide sequence that has 79.5% sequence identity to instant SEQ ID NO: 5 (see SEQ ID NO: 1, residues 3-13).

The closest art to instant SEQ ID NO: 6 is Houghten et al (US Patent No. 5294605). Houghton et al teach a 17mer peptide sequence that has 66.7% sequence identity to instant SEQ ID NO: 6 (see SEQ ID NO: 46, residues 2-13).

The closest art to instant SEQ ID NO: 7 is Houghten et al (US Patent No. 5294605). Houghton et al teach a 17mer peptide sequence that has 75% sequence identity to instant SEQ ID NO: 7 (see SEQ ID NO: 46, residues 2-13).

EXAMINER’S COMMENT
Applicant is suggested to amend claim 20 to recite, “The method of claim 14, wherein the composition further comprises a component selected from the group consisting of antibiotics…”

CONCLUSION
Claims 2 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JULIE HA/Primary Examiner, Art Unit 1654